                                                     SO ORDERED.


                                                     Dated: April 29, 2020




                                                     Eddward P. Ballinger Jr., Bankruptcy Judge
                                                     _________________________________




Case 2:19-bk-13838-EPB   Doc 22 Filed 04/29/20 Entered 04/29/20 08:05:22        Desc
                          Main Document Page 1 of 4
Case 2:19-bk-13838-EPB   Doc 22 Filed 04/29/20 Entered 04/29/20 08:05:22   Desc
                          Main Document Page 2 of 4
Case 2:19-bk-13838-EPB   Doc 22 Filed 04/29/20 Entered 04/29/20 08:05:22   Desc
                          Main Document Page 3 of 4
Case 2:19-bk-13838-EPB   Doc 22 Filed 04/29/20 Entered 04/29/20 08:05:22   Desc
                          Main Document Page 4 of 4
